Citation Nr: 1039379	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.   
 
2.  Entitlement to service connection for bilateral eye 
disorders, to include as secondary to diabetes mellitus.   
 
3.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus.   
 
4.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.   
 
5.  Entitlement to service connection for a prostate disorder, to 
include as secondary to diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active service in the Army from February 
1973 to January 1975 and from September 1976 to October 1976.  He 
also had many years of additional service in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2008 and February 2009 RO rating decisions.  
The July 2008 RO rating decision denied service connection for 
diabetes mellitus, bilateral eye disorders, and for erectile 
dysfunction (listed as impotency).  

The February 2009 RO decision denied service connection for a 
prostate disorder and for hypertension.  

A March 2009 RO decision (issued in a statement of the case) also 
denied service connection for bilateral eye disorders and for 
erectile dysfunction, to include as secondary to diabetes 
mellitus.  In February 2010, the Veteran testified at a Board 
videoconference hearing.  

The Board notes that in his August 2008 notice of disagreement, 
the Veteran appears to have raised an issue of entitlement to 
service connection for a thought disorder (lack of awareness due 
to his thought process).  This claim, which appears to be one for 
service connection for a psychiatric disability, has not been 
addressed by the agency of original jurisdiction.  As such, it is 
referred to the RO for action deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In his statements and testimony, the Veteran contends that his 
diabetes mellitus, bilateral eye disorders, erectile dysfunction, 
hypertension, and his prostate disorder are all related to 
service, to specifically include his periods of service in the 
Army National Guard.  He also maintains that his bilateral eye 
disorders, erectile dysfunction, hypertension and prostate 
disorder, are all secondary to his diabetes mellitus.  The 
Veteran specifically reports that his diabetes mellitus was 
incurred when he was activated for the Army National Guard after 
9/11 (September 11, 2001) and was on active duty at that time.  
He also contends that symptoms of his diabetes may have begun 
when he served in Honduras in the late 1990s.  The Veteran 
reports that he served in the Army National Guard until 2006.  

The Veteran's DD-214 indicates that he had active service in the 
Army from February 1973 to January 1975.  A January 2008 response 
from the National Personnel Records Center (NPRC) reflects that 
the Veteran also had service in the Army from September 1976 to 
October 1976.  The Board notes that the Veteran had many years of 
additional service in the Army National Guard as well.  A March 
2003 Army Request for a Fitness for Duty Evaluation indicates 
that the Veteran had 30 years of total service at that time.  A 
June 2006 record from the Tennessee National Guard shows that the 
Veteran was discharged from the Army National effective May 1, 
2006.  The Veteran did not serve in Vietnam.  

The Board observes that the actual dates of the Veteran's 
additional periods of service in the Army National Guard, to 
include any periods of active duty, active duty for training, and 
inactive duty training, have not been verified.  As noted above, 
the Veteran specifically reports that he incurred diabetes during 
a period of active duty following September 11, 2001.  
Additionally, the Veteran's service treatment records are 
apparently incomplete.  The available service treatment records 
for his period of active service in the Army from February 1973 
to January 1975 solely include a September 1973 medical condition 
and physical profile record and an October 1973 permanent change 
in profile report.  The Board also notes that the service 
treatment records for the Veteran's period of active service from 
September 1976 to October 1976 are not of record and that there 
are no service treatment reports of record, for National Guard 
purposes, subsequent to March 2004.  Further, the Board observes 
that there has been no attempt to obtain the Veteran's service 
personnel records.  Therefore, an attempt should be made to 
verify the Veteran's periods of active duty, active duty for 
training, and inactive duty training with the Army or Army 
National Guard, and to obtain his service personnel records and 
any additional available service treatment records.  

The available service treatment records for the Veteran's period 
of active service from February 1973 to January 1975 show no 
complaints, findings, or diagnoses of diabetes mellitus, 
bilateral eye problems, erectile dysfunction, hypertension, or 
prostate problems.  An objective February 1975 examination 
report, for Reserve purposes, indicated that the Veteran's 
urinalysis was negative for sugar and that his blood pressure 
reading was 130/70.  It was also reported that the Veteran had 
20/20 near and distance vision in both eyes.  There were 
notations that the Veteran's endocrine system, eyes, vascular 
system, and genitourinary system were all normal.  

An August 1978 objective examination report, for National Guard 
purposes, reflects that the Veteran's urinalysis was negative for 
sugar and that his blood pressure reading was 130/80.  The 
Veteran had 20/20 near and distance vision in both eyes.  There 
were notations that the Veteran's endocrine system, eyes, 
vascular system, and genitourinary system were all normal.  

Subsequent available service treatment records for the Veteran's 
periods of service in the Army National Guard include references 
to diabetes mellitus, hypertension and possible bilateral eye 
problems.  Such records do not specifically show treatment for 
erectile dysfunction and for a prostate disorder.  

For example, an April 1982 objective examination report, for 
National Guard purposes, shows an elevated blood pressure reading 
of 140/90.  The Veteran's urinalysis was negative for sugar and 
he had 20/20 near and distance vision in both eyes.  There were 
notations that the Veteran's endocrine system, eyes, vascular 
system, and genitourinary system were all normal.  An April 1995 
objective examination report, for National Guard purposes, shows 
that the Veteran's urinalysis was 2+ for sugar and that he had 
20/20 near vision in both eyes and 20/30 distance vision in his 
right eye and 20/25 distance vision in his left eye.  A blood 
pressure reading was not provided at that time.  There were 
notations that the Veteran's endocrine system, eyes, vascular 
system, and genitourinary system were all normal.  On an April 
1996 annual medical certificate, the Veteran reported that he was 
taking high blood pressure medicine.  

A January 1998 objective examination report, for National Guard 
purposes, notes that the Veteran's urinalysis was negative for 
sugar and that his blood pressure reading was 150/96.  The 
Veteran had 20/20 distance vision in both eyes and 20/40 near 
vision in his right eye and 20/25 distance vision in his left 
eye.  The examiner indicated that the Veteran had disorders 
including hypertension.  There were notations that the Veteran's 
endocrine system, eyes, vascular system, and genitourinary system 
were all normal.  

A September 1998 private treatment report from W. Maynard, M.D., 
states that the Veteran was referred due to protein in his urine.  
The assessment included very mild proteinuria and hypertension.  
A March 2002 treatment entry from Dr. Maynard indicates, as to an 
impression, that the Veteran had polyuria, polydipsia, and weight 
loss, which were strongly suggestive of new onset diabetes, 
probably insulinopenic.  A subsequent September 2002 entry 
related an impression including diabetes.  

Service treatment records for National Guard purposes, dated from 
February 2003 to March 2004, show diagnoses of hypertension, 
diabetes mellitus, and possible eye problems on multiple 
occasions.  For example, a January 2004 objective examination 
report, for National Guard purposes, shows a blood pressure 
reading of 173/96.  The examiner indicated that the Veteran had 
20/50 distance vision in his right eye and 20/30 distance vision 
in his left eye.  The Veteran had 20/70 near vision in both eyes.  
The examiner reported that the Veteran had disorders including 
noninsulin-dependent diabetes mellitus; poor circulation in the 
feet secondary to non-insulin-dependent diabetes mellitus; 
hypertension; and that he required reading glasses.  

Additional private and VA treatment reports of record, dated 
through February 2009, show treatment for diabetes mellitus, 
erectile dysfunction, hypertension, a prostate disorder (with 
questionable prostate cancer), and possible eye problems.  

The Board finds the Veteran and his spouse provided credible 
testimony in support of the Veteran's claims.  In light of their 
testimony and the state of the record, and given that the Veteran 
has not been afforded a VA examination with the opportunity to 
obtain a responsive etiological opinion, the Board finds that 
following a thorough review of the entire claims folder, as to 
his claim for service connection for diabetes mellitus, as well 
as his claims for service connection for bilateral eye disorders, 
erectile dysfunction, hypertension, and for a prostate disorder, 
all to include as secondary to diabetes mellitus.  Such an 
examination should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, to verify the 
dates of all the Veteran's periods of 
active duty, active duty for training, and 
inactive duty training in the Army or Army 
National Guard.  Also request that a search 
be conducted for all service treatment 
records pertaining to the Veteran, to 
include during his Army National Guard 
service.  The Veteran's service personnel 
records should be obtained as well.  If 
more details are required to conduct such 
search, the Veteran should be asked to 
provide the necessary information.  The 
results of such request, whether successful 
or unsuccessful, should be documented in 
the claims file, and the Veteran informed 
of any negative results.  

2.  Ask the Veteran to identify all medical 
providers who have treated him for diabetes 
mellitus, bilateral eye disorders, erectile 
dysfunction, hypertension, and for a 
prostate disorder, since February 2009.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
February 2009 should be obtained.

3.  Schedule the Veteran for an appropriate 
VA examination to determine the nature, onset 
and etiology of his claimed diabetes 
mellitus, as well as his claimed bilateral 
eye disorders, erectile dysfunction, 
hypertension, and prostate disorder, all to 
include as secondary to diabetes mellitus.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination.  The examiner should 
diagnose all current eye disorders and 
prostate disorders.  

Based on a review claims file, examination of 
the Veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, as 
to whether it is as at least as likely as not 
that the Veteran's diabetes mellitus, 
hypertension, erectile dysfunction, as well 
as any diagnosed bilateral eye disorders and 
prostate disorders, are etiologically related 
to his periods of service.  If the examiner 
finds that the Veteran's diabetes mellitus, 
hypertension, erectile dysfunction, as well 
as any diagnosed bilateral eye disorders and 
prostate disorders, existed prior to the his 
periods of service, the examiner should 
comment on whether any such pre-service 
conditions were permanently worsened by 
service.  

If the examiner finds that the Veteran has 
diabetes mellitus that is related to service, 
the examiner should then opine as to whether 
it is as likely as not that such disorder 
caused or aggravated (permanently worsened 
beyond the natural progression) his 
hypertension and erectile dysfunction, as 
well as any diagnosed bilateral eye disorders 
and prostate disorders.  

4.  Then readjudicate the Veteran's claims of 
entitlement to service connection for 
diabetes mellitus; entitlement to service 
connection for bilateral eye disorders, to 
include as secondary to diabetes mellitus; 
entitlement to service connection for 
erectile dysfunction, to include as secondary 
to diabetes mellitus; entitlement to service 
connection for hypertension, to include as 
secondary to diabetes mellitus; and 
entitlement to service connection for 
prostate cancer, to include as secondary to 
diabetes mellitus.  If the claims are denied, 
issue a supplemental statement of the case to 
the Veteran and his representative, and 
provide an opportunity to respond, before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

